*290The opinion of the Court was delivered by
Dargan, Ch.
This is a bill for the specific performance of a contract. The plaintiff was seized and possessed of a tract or lot of land, in or near the town of Beaufort, on which there was a steam saw mill, which was in a dilapidated condition. He entered into a written contract with the defendant, for the repair of this mill. The terms of the contract were, that the defendant should, at his own expense, and within six months, “put in two new boilers, repair the buildings, fences, mill-pond and dam, and rail-way as far as the street leading over the public causeway, build a new brick chimney and fire places to the said steam saw mill, and put all parts of the machinery and buildings of the said steam saw mill in perfect working order. In consideration of which,” as soon as the said repairs were completed, the plaintiff agreed to sell, and convey to the defendant in fee, an undivided moiety of the premises on which the mill was situated. And it was further agreed between the parties, that they were to work the said mill at their joint expense, and for their joint benefit, under the partnership name of Reed <fc Tidal. This partnership was to continue for the space of one year; at the expiration of which time, if Reed was disposed to retire from the partnership, he had the privilege of doing so. In case he chose to retire, the defendant was to pay him, for his interest in the premises, the sum of two thousand dollars, in certain prescribed instalments. But if Reed was not disposed to retire, the partnership was to continue for five years. This agreement was executed on the 31st May, A.D. 1847.
The plaintiff, after various attempts to induce the defendant to commence his work in the repairs of the mill, and after several prolongations of the time, during which the defendant was to complete the execution of the .work, filed his bill in this Court, for a specific performance of the contract.
The case was heard at June Term, 1852. The presiding Chancellor, (Dargan,) was of the opinion that the bill could not be sustained; that it was not a case in which this Court could, with propriety, interpose its jurisdiction, for the purpose *291of giving relief in the manner sought by the bill; that the enforcement of a decree for a specific performance of a contract' of this character would be attended with great difficulties and embarassments, if it would not be entirely impracticable ; and that it was a case peculiarly proper for a Court of Law, and a trial by jury. The plaintiff’s bill was dismissed with costs.
This is an appeal from the Circuit decree, on various grounds, the substance of which is, that the Court should have retained the bill, and given the plaintiff the relief for which he asks.
This Court concurs in the Circuit decree. The appeal is dismissed, and the Circuit decree affirmed.
Johnston, Dunkin and Waedlaw, CC., concurred.

Decree affirmed.